DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 06/04/2020, 10/23/2020, 02/16/2021 and 10/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day et al. (Pub. No. 2012/0330228).
Regarding claim 1, Day et al. teaches a portable fluid infusion device (10, Fig. 1B) comprising: a housing (14/18, Fig. 1B) configured to accommodate a removable fluid reservoir (90, Figs. 9 and 22), the housing having a largest dimension (largest dimension, Fig. 9 below) and a smallest dimension (smallest dimension, Fig. 9 below); a drive system (500, Fig. 23) (90, see Fig. 23) such that a combined dimension of the drive system (500) and the removable fluid reservoir (90) is less than or equal to the largest dimension (largest dimension, Fig. 9 below, see [0272] and Figs. 22-23, 500 fits within 10; hence, the length of 90 and 500 is less than the largest dimension indicated in Fig. 9 below); and a planar battery (510, Fig. 22) configured to supply power to the drive system (500, see [0272]), the planar battery (510) having a plurality of faces (top, bottom and side faces of 510) comprising one or more faces (top face, Fig. 22 below) having a largest area (see Fig. 22 below), and the planar battery (510) being situated such that the one or more faces (top face) are parallel to the largest dimension (largest dimension, Fig. 9 below) and the smallest dimension (smallest dimension, Fig. 9 below; it is the Examiner’s position that with 500 inserted within the housing 510 is parallel to the largest and smallest dimension).  
Examiner’s Annotated Fig. 9
[AltContent: textbox (a smallest dimension)][AltContent: arrow][AltContent: textbox (a largest dimension)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    801
    365
    media_image1.png
    Greyscale


Examiner’s Annotated Fig. 22
[AltContent: textbox (top face)][AltContent: arrow]
    PNG
    media_image2.png
    190
    277
    media_image2.png
    Greyscale

Regarding claim 2, Day et al. teaches wherein the planar battery (510) has a flat rectangular shape (see [0273]).  
Regarding claim 4, Day et al. teaches further comprising a user interface (66, Fig. 1B) without a display (66, Fig. 1B).  
Regarding claim 9, Day et al. teaches wherein the housing (14/18) comprises a plurality of housing portions (14 and 18, see Fig. 1B).  
Regarding claim 10, Day et al. teaches wherein the portable fluid infusion device (10) is an insulin infusion device (see [0167] where the drug is long acting insulin).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (Pub. No. 2012/0330228) in view of Gross (Patent No. 5,814,020).
Regarding claim 3, Day et al. does not teach wherein the planar battery has a flat cylindrical shape. However, Gross teaches a planar battery (72, Figs. 10-11) having a flat cylindrical shape (see Figs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Day et al. by forming the device to receive a flat cylindrical planar battery and substituting the flat rectangular battery for the flat cylindrical battery and battery contacts taught by Gross because Gross teaches that the battery is a power source (see Col. 10, lines 53-56); hence, the substitution is a simple substitution that would yield the same predicable result of powering the driving mechanism.  Further, Day et al. teaches that changes and modifications may be made to the device (see [0390]).
Claims 5-6, 11-12, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (Pub. No. 2012/0330228) in view of Askem et al. (Pub. No. 2015/0174304).
(1257/1290, see Fig. 64A and 69) comprising a button (1257 see [0392]) and a light emitting element (1290, see [0403]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Day et al. by forming the buttons to be surrounded by a light emitting element as taught by Askem et al. so that the user can easily locate the buttons ([0403]).  Further, Day et al. teaches that changes and modifications may be made to the device (see [0390]).
Regarding claim 6, Day et al. in view of Askem et al. teaches wherein the light emitting element surrounds the button (see rejection of claim 5 above and Askem et al., [0403]).  
 	 Regarding claim 11, Day et al. teaches a portable fluid infusion device (10, Fig. 1B) comprising: a housing (14/18, Fig. 1B) configured to accommodate a removable fluid reservoir (90, Figs. 9 and 22); a drive system (500, Fig. 23) configured to dispense fluid from the removable fluid reservoir (90, see [0275]); a battery (510, Fig. 22) configured to supply power to the drive system (500, see [0272]); and a user interface (66, Fig. 1B) without a display (66, Fig. 1B), but does not teach the user interface comprising a button and a light emitting element.  
However, Askem et al. teaches a user interface (1257/1290, see Fig. 64A and 69) comprising a button (1257 see [0392]) and a light emitting element (1290, see [0403]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Day et al. by forming the buttons to be surrounded by a light emitting element as taught by Askem et al. so that the user can easily ([0403]).  Further, Day et al. teaches that changes and modifications may be made to the device (see [0390]).
Regarding claim 12, Day et al. in view of Askem et al. teaches wherein the light emitting element surrounds the button (see rejection of claim 11 above and Askem et al., [0403]).  
Regarding claim 14, Day et al. in view of Askem et al. teaches wherein the housing has a largest dimension largest dimension, Fig. 9 above), and wherein the drive system (500) is configured to be serially coupled to the removable fluid reservoir (90, see Fig. 23) such that a combined dimension of the drive system (500) and the removable fluid reservoir (90) is less than or equal to the largest dimension (largest dimension, Fig. 9 below, see [0272] and Figs. 22-23, 500 fits within 10; hence, the length of 90 and 500 is less than the largest dimension indicated in Fig. 9 above).  
Regarding claim 15, Day et al. in view of Askem et al. teaches wherein the housing (14/18) has a smallest dimension (smallest dimension, see Fig. 9 above), wherein the battery (510) has a plurality of faces (top, bottom and side faces of 510) comprising one or more faces (top face, Fig. 22 below) having a largest area (see Fig. 22 above), and wherein the battery (510) is situated such that the one or more faces (top face) are parallel to the largest dimension and the smallest dimension (smallest dimension, Fig. 9 above; it is the Examiner’s position that with 500 inserted within the housing 510 is parallel to the largest and smallest dimension).  
Regarding claim 16, Day et al. in view of Askem et al. teaches wherein the battery (510) has a flat rectangular shape (see [0273]).  
Regarding claim 19, Day et al. in view of Askem et al. teaches wherein the housing (14/18) comprises a plurality of housing portions (14 and 18, see Fig. 1B).  
(10) is an insulin infusion device (see [0167] where the drug is long acting insulin).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (Pub. No. 2012/0330228) in view of Kamen et al. (Pub. No. 2007/0219480).
Regarding claim 7, Day et al. does not teach wherein the user interface comprises a vibration motor.  However, Kamen et al. teaches a user interface (3213, Fig. 70B) comprises a vibration motor (3210, Fig. 70B and see [0410]-[0411]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Day et al. by forming the button to include a vibration motor as taught by Kamen et al. for signaling to the user that the button has been pressed (see [0411]). Further, Day et al. teaches that changes and modifications may be made to the device (see [0390]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (Pub. No. 2012/0330228) in view of Grant et al. (Pub. No. 2009/0099523).
Regarding claim 8, Day et al. does not teach further comprising a force sensor situated between the drive system and the housing.  However, Grant et al. teaches a force sensor (216, Fig. 2) situated between a drive system (224, Fig. 2) and a housing (232, it is the Examiner’s position that 232 is part of the inner surface of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Day et al. by adding the force sensor and sensing components taught by Grant et al. between the drive system and the housing for providing processing logic with data concerning the force required to dispense the medicament (see [0073]).  Further, Day et al. teaches that changes and modifications may be made to the device (see [0390]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (Pub. No. 2012/0330228) in view of Askem et al. (Pub. No. 2015/0174304) in view of Kamen et al. (Pub. No. 2007/0219480).
Regarding claim 13, Day et al. in view of Askem et al. does not teach wherein the user interface comprises a vibration motor.  However, Kamen et al. teaches a user interface (3213, Fig. 70B) comprises a vibration motor (3210, Fig. 70B and see [0410]-[0411]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Day et al. in view of Askem et al. by forming the button to include a vibration motor as taught by Kamen et al. for signaling to the user that the button has been pressed (see [0411]). Further, Day et al. teaches that changes and modifications may be made to the device (see Day et al., [0390]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (Pub. No. 2012/0330228) in view of Askem et al. (Pub. No. 2015/0174304) in view of Gross (Patent No. 5,814,020).
Regarding claim 17, Day et al. in view of Askem et al. does not teach wherein the battery has a flat cylindrical shape. However, Gross teaches a battery (72, Figs. 10-11) having a flat cylindrical shape (see Figs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Day et al. in view of Askem et al. by forming the device to receive a flat cylindrical planar battery and substituting the flat rectangular battery for the flat cylindrical battery and battery contacts taught by Gross because Gross teaches (see Col. 10, lines 53-56); hence, the substitution is a simple substitution that would yield the same predicable result of powering the driving mechanism.  Further, Day et al. in view of Askem et al teaches that changes and modifications may be made to the device (see Day et al., [0390]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (Pub. No. 2012/0330228) in view of Askem et al. (Pub. No. 2015/0174304) in view of Grant et al. (Pub. No. 2009/0099523).
Regarding claim 18, Day et al. in view of Askem et al. does not teach further comprising a force sensor situated between the drive system and the housing.  However, Grant et al. teaches a force sensor (216, Fig. 2) situated between a drive system (224, Fig. 2) and a housing (232, it is the Examiner’s position that 232 is part of the inner surface of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Day et al. in view of Askem et al. by adding the force sensor and sensing components taught by Grant et al. between the drive system and the housing for providing processing logic with data concerning the force required to dispense the medicament from the reservoir (see [0073]).  Further, Day et al. in view of Askem et al. teaches that changes and modifications may be made to the device (see Day et al., [0390]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783